Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  CREATIVE CHOICE HOMES XXX, LLC                                  Case No. ___________
  f/k/a Creative Choice Homes XXX, Inc.,

                 Plaintiff,

  v.

  AMTAX HOLDINGS 690, LLC,
  and PROTECH 2005-C, LLC,

                 Defendants.
                                                     /

                                     EXPEDITED MOTION

      NON-PARTIES’ NAIMISHA CONSTRUCTION, INC’S AND NB FLORIDA
  HOLDINGS, LLLP’S MOTION TO QUASH SUBPOENAS OR IN THE ALTERNATIVE
                        FOR PROTECTIVE ORDER

        Non-Parties, Naimisha Construction, Inc. (“NCI”) and NB Florida Holdings, LLLP

 (“NBFL”) (together referred to as the “Non-Parties”) respectfully move this Court to quash the

 attached subpoenas for depositions, or, in the alternative, for a protective order prohibiting the

 unilaterally scheduled depositions of the Non-Parties from taking place.

        I.      EXPEDITED RULING REQUESTED

        The discovery deadline in the above-captioned case, which is pending in the Middle

 District of Florida (Case No.: 8:19-cv-01903-TPB-AAS) is June 30, 2021. On June 9, 2021,

 Defendants unilaterally noticed the 30(b)(6) depositions for the Non-Parties. The Defendants

 unilaterally noticed the deposition of NCI to take place on June 24, 2021. See EXHIBIT A. The

 NCI subpoena was served on the undersigned as registered agent for NCI on June 10, 2021. See

 EXHIBIT B. The Defendants unilaterally noticed the deposition for NBFL to take place on June

 28, 2021. See EXHIBIT C. The NBFL subpoena was served on the undersigned as registered


                                                 1
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 2 of 11




 agent on June 10, 2021. See EXHIBIT D. Despite attempts to confer with Defendants about the

 depositions, Defendants currently intend on moving forward with same. This is despite the fact

 that the depositions were unilaterally scheduled and besides the fact that other depositions in the

 case were set by the Defendants for the same days. See EXHIBIT E, Subpoena for Deposition of

 Baker Tilly which was also scheduled by the Defendants, unilaterally, for June 24, 2021. See

 EXHIBIT F, Subpoena for Deposition of Impro Synergies, LLC, which was scheduled for June

 28, 2021, at 9:00 A.M., the same day and time as the unilaterally scheduled deposition of NBFL.

        Therefore, the Non-Parties respectfully request that the Court prohibit the unilaterally

 noticed 30(b)(6) deposition of the Non-Parties from occurring as scheduled. This motion is

 designated as an expedited motion due to the unilaterally noticed deposition dates quickly

 approaching and recent conferences with Defendants being unproductive. To the extent a ruling

 cannot be made on an expedited basis, the Non-Parties respectfully request a temporary stay of the

 unilaterally noticed 30(b)(6) depositions of the Non-Parties pending resolution of this motion. The

 Non-Parties acknowledge that it will be very difficult, if not impossible, for the Court to rule before

 the scheduled deposition of NCI, however, the Non-Parties were not able to file this Motion any

 sooner due to the fact that all counsels for the various parties in this case were not able to meet

 and confer until June 22, 2021. That is because the month of June was packed with depositions in

 this case which were properly scheduled before discovery cutoff, including, the deposition of

 Christie Kroeger on June 17, the deposition of Rick Fussell on June 18, the deposition of Mary

 Stoddard on June 21, and the deposition of Nicolo Pinoli on June 22.




                                                   2
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 3 of 11




 II.        FACTUAL AND PROCEDURAL BACKGROUND

            A.       Factual Background

            This case involves a dispute between the partners of Creative Choice Homes XXX, Ltd.

 (the “Partnership”), which owns and operates an affordable housing project in Tampa, Florida (the

 “Project”). A copy of the Plaintiff’s Complaint is attached hereto as EXHIBIT G1. The Partnership

 is governed by an Amended and Restated Agreement of Limited Partnership, dated December 21,

 2005 (the “Partnership Agreement”), and was formed and is operated pursuant to the Low-Income

 Housing Tax Credit (“LIHTC”) program, as promulgated under Section 42 of the Internal Revenue

 Code. See 26 U.S.C. § 42. (EXHIBIT G at ¶ 8).

            Plaintiff, Creative Choice Homes XXX, LLC is the Partnership’s general partner, (“CCH”)

 and Defendants are the Partnership’s limited partners. (Id. ¶¶ 7, 9). As the general partner, CCH is

 responsible for, and oversees, the overall management and operations of the Partnership, and

 ensures the Project remains in tax credit compliance for federal tax credits and provides safe and

 affordable housing to qualified tenants with below area median income. (Id. ¶ 11).

            Not until April 2019 did Defendants suddenly began expressing “concerns” to CCH about

 its management of the Partnership and ability to carry out its duties and obligations as general

 partner. The Defendants transmitted correspondence to CCH in May and June 2019 declaring

 material defaults of the Partnership and their intent to remove CCH as the general partner. (Id. ¶¶

 14, 22). In summary, the Defendants contend CCH breached the Partnership Agreement for the

 following: misuse of Partnership funds; issuance of distributions “out of order” pursuant to the

 Partnership Agreement’s waterfall provision; and failure to timely provide audited financial

 statements. (Id. ¶ 15). CCH contends it investigated and cured the alleged defaults, which are



 1   Exhibits thereto were removed for purposes of efficiency.


                                                            3
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 4 of 11




 immaterial, including through the transmission of checks accepted and cashed by Defendants. (Id.

 ¶¶ 17-20, 27-28). Defendants nevertheless maintained that CCH materially breached the

 Partnership Agreement. (Id. ¶ 28).

            In pertinent part, the Defendants contended that CCH made inappropriate distributions to

 an affiliate of CCH, Non-Party NCI. This was expressly set forth in the “Notice Of Default” letter

 sent by the Defendants to Plaintiff, on May 3, 2019. See EXHIBIT H. These alleged improper

 distributions to NCI formed the basis for the Defendants attempted removal of Plaintiff has general

 partner from the Partnership. See EXHIBIT I, “Notice of Removal.” It is also the basis for the

 Defendants’ counterclaim against the Plaintiff in this action. See EXHIBIT J, Defendants’

 “Answer, Affirmative Defenses, and Counterclaims2” at ¶23. Thus, without question, the

 Defendants knew that NCI would be a potential witness in this case as of May 3, 2019, before the

 lawsuit was filed.

            With regard to NBFL, on May 28, 2021, Defendants took the deposition of non-party

 Tiffany Williams, an employee of IMPRO SYNERGIES, LLC, the management company for the

 Property. Ms. Williams testified that certain properties within the Creative Choice portfolio would

 sometimes distribute monies to NBFL, which would then loan those funds to properties in need of

 funding. See EXHIBIT K. Dep. Tr. Tiffany Williams (May 28, 2021) 117:22-25, 118-122. Ms.

 Williams did not testify that the Partnership in question in this lawsuit ever transferred any money

 to NBFL. She testified that certain properties within the Creative Choice portfolio transferred

 monies to NBFL and that same was recorded in the general ledgers and would be evidenced by

 the checks written from the various properties. Defendants have been provided with all financial

 records pertaining to the Partnership in question for the relevant time period set forth in the



 2
     Exhibits thereto were removed for purposes of efficiency.


                                                            4
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 5 of 11




 pleadings, including, but not limited to, audited financials, general ledgers, and bank records. None

 of the documents show that any monies were ever transferred from the Partnership to NBFL. The

 record is completely devoid of any such evidence. Despite that undisputable fact, the Defendants

 sought to depose NBFL at the eleventh hour.

        B.      Procedural History

        On July 5, 2019, CCH brought this action against the Defendants in the 13th Judicial

 Circuit in and for Hillsborough County, Florida, alleging that Defendants had no right to remove

 CCH as the general partner under the Partnership Agreement. Defendants removed the action to

 the District Court for the Middle District of Florida and asserted largely duplicative counterclaims

 against CCH seeking its removal as general partner based on the same grounds summarized above.

        C.      Depositions

        The Middle District Court entered a case management scheduling order [DE 31] but later

 extended the discovery deadline on various occasions. [DE 48, 81, 93]. The Court most recently

 extended the discovery deadline to June 30, 2021 following the unexpected death of CCH’s

 principal corporate representative. [DE 93, See EXHIBIT L.]

        Following the entry of the extended discovery deadline, the parties and counsels

 coordinated and set numerous depositions of the parties, their various employees, and the retained

 experts. These depositions took place or will take place on May 27, May 28, June 7, June 8, June

 17, June 18, June 21, June 22, June 23, June 25, June 29, and June 30. Despite having worked with

 all counsels involved in the scheduling of a dozen depositions, Defendants opted, at the eleventh

 hour, to unilaterally notice the deposition of NCI to take place on June 24 and to unilaterally notice

 the deposition of NBFL to take place on June 28. There was absolutely no effort made, whatsoever,

 to coordinate these depositions with the undersigned, who also represents the Plaintiff in this




                                                   5
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 6 of 11




 lawsuit, nor was any effort made to coordinate these depositions with any other co-counsels for

 the Plaintiff in this case.

         Counsel for the parties were not able to confer until a telephone conference was held during

 the late afternoon on June 22, 2021. On the phone conference, counsel for the parties discussed

 the potential for rescheduling the depositions to mutually agreeable dates. However, as of the filing

 of this motion, Defendants have not consented to withdrawing the unilaterally noticed depositions,

 therefore necessitating this motion to address the imminent dispute.

 III.    STANDARD

         Pursuant to Rule 45, a court may quash, modify or specify conditions for responding to a

 subpoena. Fed. R. Civ. P. 45(d)(3). The power to quash a subpoena rests with the District Court in

 which compliance was required, which may or may not be the court that issued the subpoena.

 Narcoossee Acquisitions, LLC v. Kohl’s Dep’t Stores, Inc., No. 6:14-CV-203-ORL-41TBS, 2014

 WL 4279073, at *1 (M.D. Fla. Aug. 28, 2014) (quoting Fed. R. Civ. P. 45(d)(1), (d)(3), (g)).

 Compliance is required within 100 miles from where the person resides, is employed, or regularly

 transacts business. Fed. R. Civ. P. 45(c)(1)(A)3.

         The Middle District discovery guidelines require that all depositions, whether of parties or

 non-parties, be coordinated with the schedules of opposing counsel, parties, and witnesses. The

 guidelines require the attorneys seeking the depositions to reasonably attempt to accommodate the

 schedules of all involved, including opposing counsel, the parties, and the witnesses themselves.

 See, e.g., § I(A)(3). See EXHIBIT M. The failure to comply with the requirement that scheduling

 of all depositions be coordinated warrants quashing a non-party subpoena. PHL Variable

 Insurance Company v. Bank of Utah, 2013 WL 12156106 at *2 (M.D. Fla. 2013).


 3
   The Non-Parties are based on Palm Beach Gardens and regularly transact business there. The persons who will sit
 for the depositions are residents of Palm Beach County.


                                                        6
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 7 of 11




        Federal Rule of Civil Procedure 26(c) allows a court to “issue an order to protect a party

 or person from annoyance, embarrassment, oppression, or undue burden or expense” upon good

 cause shown. Fed. R. Civ. P. 26(c)(1). The Court may use these rules to prohibit or limit deposition

 testimony. Fed. R. Civ. P. 26(c)(1)(A), (c)(1)(D).

        To determine whether good cause is shown, the Court must balance the interests of the

 party seeking the discovery against those of the party seeking to prevent it. Farnsworth v. Procter

 & Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985). “In evaluating whether a party has satisfied

 the burden of ‘good cause,’ ‘a court should balance the non-moving party’s interest in obtaining

 discovery and preparing for trial against the moving party’s proffer of harm that would result from

 the discovery.’” Ventron Mgmt., LLC v. Tokio Marine Speciality Ins. Co., No. 20-cv-80262, 2020

 WL 8614606, at *2 (S.D. Fla. Dec. 21, 2020) (citing Farnsworth, 758 F.2d at 1547).

 IV.    ARGUMENT

        The Non-Parties respectfully request that the Court prohibit the unilaterally noticed

 30(b)(6) depositions from occurring. First, Defendants unilaterally noticed the depositions to

 occur. This Court does “not tolerate the practice of counsel unilaterally setting depositions.” Zurich

 Am. Ins. Co. v. European Tile & Floors, Inc., No. 8:16-cv-729-T-33AAS, 2017 WL 638640, at *1

 n.1 (M.D. Fla. Feb. 16, 2017); see also Simpson v. GC Servs., L.P., No. 3:12-cv-588-J-32MCR,

 2012 WL 5866589, at *1 (M.D. Fla. Nov. 19, 2012) (granting motion for protective order

 concerning unilaterally set deposition of a party); see also, PHL Variable Insurance Company v.

 Bank of Utah, 2013 WL 12156106 at *2 (M.D. Fla. 2013) (quashing a non-party subpoena due to

 failure to coordinate the deposition with counsels involved). Indeed, the Middle District of Florida

 Civil Discovery Handbook discourages such practice. See Middle District of Florida Civil




                                                   7
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 8 of 11




 Discovery Handbook § I(A)(3) (“An attorney shall reasonably attempt to accommodate the

 schedules of opposing counsel, parties, and witnesses in scheduling discovery.”).

        Second, the undersigned has not had an adequate opportunity to prepare witnesses for the

 depositions given the fact that the Defendants also scheduled other depositions to take place on

 the same days as the Non-Parties’ depositions and due to the fact that the undersigned has been

 preparing Plaintiffs’ witnesses (arguably the most important in this case), Yashpal Kakkar and

 Dilip Barot, for their upcoming depositions. As stated above, the Defendants also unilaterally

 noticed the deposition of non-party Baker Tilly to take place on June 24, and the deposition of

 IMPRO SYNERGIES, to take place on June 28, at the same time as the deposition of NBFL. The

 Non-Parties respectfully submit that they cannot adequately prepare the corporate representatives

 for their obligations given (i) the unilateral nature of the noticed deposition, and (ii) the parties’

 existing schedule of other depositions in this matter. See Continental Cas. Co. v. First Fin.

 Employee Leasing, Inc., 716 F. Supp. 2d 1176, 1189 (M.D. Fla. 2010) (explaining that an entity’s

 “duty to present and prepare a Rule 30(b)(6) designee goes beyond matters personally known to

 that designee” and includes matters “reasonably available, whether from documents, past

 employees, or other sources”).

        Thirdly, with regard to NBFL, there is no basis for a deposition of NBFL to take place at

 all. The Defendants’ request to depose NBFL is not proportional to the needs of the case. Fed. R.

 Civ. P. 26(b)(1). As stated above, Defendants’ desire to depose NBFL based on a baseless notion

 that NBFL received monies from the Partnership. This never happened. The Defendants have

 possessed all of the accounting documents for the Partnership for the relevant time period,

 including, but not limited to, bank records, audited financials, and general ledgers, but cannot show

 one single instance of monies being transferred to NBFL. Tiffany Williams did not testify that the




                                                   8
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 9 of 11




 Partnership at issue ever transferred monies to NBFL. Her testimony was that other properties

 within the Creative Choice portfolio transferred monies to NBFL. If any such transfers ever took

 place as to the Partnership at issue in this case, the financial records produced would show them.

 See EXHIBIT K. Dep. Tr. Tiffany Williams (May 28, 2021) 117:22-25, 118-122. Thus, additional

 good cause exists to issue a protective order as to the deposition of NBFL.

        The Non-Parties are mindful and understanding of the imminent June 30 discovery

 deadline, but respectfully submits that Defendants cannot use a discovery deadline to justify the

 unilateral setting—and stacking—of depositions under the circumstances described herein.

 Weighing the interests present (or lack thereof), good cause exists for a protective order. The Non-

 Parties therefore respectfully request that the Court (i) prohibit the unilaterally noticed 30(b)(6)

 deposition of the Non-Parties from going forward.

        WHEREFORE, Non-Parties, Naimisha Construction, Inc., and NB Florida Holdings,

 LLLP, respectfully request the Court’s issuance of protective order concerning the unilaterally

 scheduled depositions. To the extent a ruling cannot be made on an expedited basis, Non-Parties,

 Naimisha Construction, Inc., and NB Florida Holdings, LLLP respectfully requests a temporary

 stay of the unilaterally noticed 30(b)(6) depositions pending resolution of this motion.

                                    Local Rule 7.3 Certification

        Counsel for Impro Synergies hereby certifies that it conferred with counsel for the

 Defendants in a good faith effort to resolve the issues raised by this motion, but the parties did not

 agree on the resolution of the motion. The conference occurred by telephone conference on June

 22, 2021.




                                                   9
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 10 of 11




          DATED this 23rd day of June, 2021.

                                                  SUNDARSINGH LAW, P.L.

                                                  /s/ Mandell Sundarsingh
                                                  Mandell Sundarsingh, Esquire
                                                  Sundarsingh Law, P.L.
                                                  1400 Centrepark Blvd., Suite 603
                                                  West Palm Beach, FL 33401
                                                  (561) 475-2295 telephone
                                                  (561) 584-7634 facsimile
                                                  FL Bar No.: 57562
                                                  Primary Email: mandell@creativelaw.net
                                                  Secondary Email: paralegal@creativelaw.net
                                                  Attorneys for NCI

                                    CERTIFICATE OF SERVICE

           I hereby certify that on June 23, 2021, I served a copy of the foregoing document via email
  to all parties/attorneys on the list to receive service/notice in this case, including but not limited to
  the following:

  Eve A. Cann, Esq.                                       Steve Griffith, Esq.
  Desislava Docheva, Esq.                                 Laura Carlilse, Esq.
  BAKER, DONELSON, BEARMAN,                               BAKER, DONELSON, BEARMAN,
  CALDWELL & BERKOWITZ, PC                                CALDWELL & BERKOWITZ, PC
  100 S.E. Third Avenue, Suite 1620                       201 St. Charles Ave., Suite 3600
  Fort Lauderdale, Florida 33394                          New Orleans, LA 70170
  ecann@bakerdonelson.com                                 sgriffith@bakerdonelson.com
  FLLService@bakerdonelson.com                            lcarlilse@bakerdonelson.com

  Zachary J. Bancroft, Esq.                               Scott A. McLaren, Esq.
  SunTrust Center                                         A. Evan Dix, Esq.
  200 South Orange Avenue, Suite 2900                     HILL WARD HENDERSON, P.A.
  Post Office Box 1549                                    101 E. Kennedy Blvd., Suite 3700
  Orlando, Florida 32802-1549                             Tampa, FL 33602
  zbancroft@bakerdonelson.com                             scott.mclaren@hwhlaw.com
  bkcts@bakerdonelson.com                                 evan.dix@hwhlaw.com
  sdenny@bakerdonelson.com




                                                     10
Case 9:21-mc-81116-RS Document 1 Entered on FLSD Docket 06/23/2021 Page 11 of 11




  David A. Davenport, Esq.
  Sean M. Zaroogian, Esq.
  Justin Jenkins, Esq.
  BC DAVENPORT, LLC
  801 S. Marquette Ave., Suite 200
  Minneapolis, MN 55402
  dave@bcdavenport.com
  sean@bcdavenport.com
  justin@bcdavenport.com




                                       11
